Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
 	Claims 24, 25 and 27-29 have been canceled. Claims 21, 26 and 31 have been amended. Claims 42-44 have been added.  Claims 21-23, 26 and 31-44 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	The rejection of claims 21-29, 31-41 and newly added claims 42-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant argues that:
	1) The claims as amended are not directed to a method capable of “treating any liver disease or liver condition in a human or animal subject.” Rather, the claims as amended are limited to a method of treating hepatitis, by altering a microbiota in the patient using a guided nuclease, wherein reducing the relative proportion of the sub-population of host bacterial cells modulates immune cells in the subject. 
2) The application provides examples of selective bacterial population growth inhibition in a mixed population of human microbiota species (e.g. Example 3). A skilled person in the art would readily appreciate that in light of the present disclosure modulating immune cells can modulate inflammation-related diseases, such as hepatitis. Thus, the limitation requiring that 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
	Independent claim 21 is drawn to a method treating hepatitis associated with host bacterial cells in a human or animal subject, the method comprising altering the relative proportion of a sub-population of the host bacterial cells in a microbiota of the subject, wherein the host bacterial cells are Enterococcus cells, wherein the method comprises selective killing or inhibiting growth of the host bacterial cells of the microbiota using a guided nuclease, thereby reducing relative proportion of the sub-population of host bacterial cells in the microbiota of the subject, wherein reducing the relative proportion of the sub-population of host bacterial cells in the microbiota modulates immune cells in the subject; wherein the microbiota is a gut or liver microbiota.
	With regard to Point 1 and 2, though the claims have been amended to specifically recite that the method is to treat hepatitis associated with host enterococcus cells in a human or animal subject, the steps necessary to correlate the treatment of hepatitis is necessary.  The specification is not clear how modulating immune cells can modulate any inflammation related disease or specifically hepatitis. The claims require the selective killing or inhibition of enterococcus host cells using any guided nuclease (which is a vast genus). The claims require the step of “selectively killing or inhibiting growth of the host bacterial cells of the microbiota using a guided nuclease” and Example 3 of the present application describes selective bacterial population growth inhibition in a mixed consortium of different microbiota species to include S. thermophilus, L. lactis and E. coli.  This does not appear to bridge the gap between the recited steps or help to correlate the steps to a method of treating the various forms of hepatitis or those associated with Enterococcus cells.  It remains unclear from the specification or secondary evidence how killing or inhibiting the growth of any Enterococcus cells of microbiota, gut, liver or otherwise, is sufficient to treat hepatitis associated with host bacterial cells that are enterococcus cells. Example 3 does not correlate to the claim as drafted.  
Applicant is encouraged to draft the claim in a way that is supported by the specification and also clearly demonstrates how to accomplish the invention as claimed.  Doing so with specificity to what has been demonstrated or can be supported via a declaration or other supporting documentation.  Lastly, Applicant is reminded that the specification is primarily focused on modified bacterial transplants and adoptive cell therapy as it pertains to metabolic and GI tract conditions as well as particular cancers.  The examples within the disclosure are only as it pertains to:
Example 1) specific microbiota bacterial population growth inhibition by harnessing wild-type endogenous Cas.
Example 2) specific microbiota bacterial population growth in different strains
Example 3) Selective bacterial population growth inhibition in a mixed consortium of different microbiota species and
Example 4) altering the ratio of clostridium difficile in a mixed gut microbiota population; and thus, the examples do not at all fill in the missing steps to ensure one of skill in the art the ability to practice the invention as claimed.  
As written the specification does not provide adequate written description for the method as claimed.

The preamble requires that the method be capable of treating hepatitis in a human or animal subject. The method does not described the exact steps to successfully treat the said condition.  The method only recites ‘altering the relative proportion of a sub-population of host bacterial cells in a microbiota of the subject’. This step does not bridge the gap or help to correlate it to a method of treating hepatitis regardless of its origin/type in a human or animal subject.  Not only is the patient population extremely broad, to include but not be limited to autoimmune hepatitis, hepatitis to include hepatitis A, hepatitis B, hepatitis C, hepatitis D, hepatitis E, and alcoholic steatohepatitis.  The specification has not provided an adequate description for the method as claimed. Will altering the relative proportion of a sub-population of host bacterial cells in a microbiota in a subject alone treat hepatitis (any or all types) conditions? The specification does not support the method as claimed, as the specification primarily focuses on modified bacterial transplants and adoptive cell therapy as it pertains to metabolic and GI tract conditions as well as particular cancers.  
Meanwhile, the examples within the description are only specific to the following:
Example 1) specific microbiota bacterial population growth inhibition by harnessing wild-type endogenous Cas.
Example 2) specific microbiota bacterial population growth in different strains
Example 3) Selective bacterial population growth inhibition in a mixed consortium of different microbiota species and
Example 4) altering the ratio of clostridium difficile in a mixed gut microbiota population; and thus, the examples do not at all fill in the missing steps to ensure one of skill in the art the ability to practice the invention as claimed.  

Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
Therefore, absent a detailed and particular description the skilled artisan could not immediately recognize or distinguish members of the claimed method.  Therefore, because the art is unpredictable, in accordance with the Guidelines, the description do not meet the written description requirements.
Conclusion
4.	No claim is allowed. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        August 27, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645